UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against- No. O7-CR-3 (LAP)

HISAN LEE, ORDER

 

Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court is Defendant Hisan Lee’s motion, pursuant
to 18 U.S.C. § 3582(c) (1) (A), for compassionate release on
account of the COVID-19 pandemic. (See dkt. no. 878.) The
Government opposed the motion, (see dkt. no. 885), and Defendant
replied, (see dkt. no. 889). Defendant also filed a
supplemental letter related to his motion. (See dkt. no. 883.)

For the reasons set out below, Defendant’s motion is DENIED.

I. Background

The Court assumes the parties’ familiarity with the facts
of the case and will only give a high-level overview of
pertinent background information.

In 2010, Mr. Lee, 3 long-time member of the violent “Dekalb
Avenue Crew,” was found guilty on all the counts charged against
him, including charges of racketeering, robbery, and murder.

{See dkt. no. 413.) In 2011, the Court sentenced Mr. Lee to a

 

life sentence in prison plus 30 years. (See dkt. no. 500.) [In

2016, Mr. Lee filed a direct appeal, and the Court of Appeals

 

 
affirmed Mr. lee’s conviction and sentence in all respects.
(See dkt. no. 649.)

Defendant, who is 42 years old, is currently incarcerated
at U.S.P. Pollack in Louisiana. (See dkt no. 878 at 2.) He
states that he suffers from asthma and “various allergies which
causes [sic] Hives and triggers a swelling of the lungs which
induces [his] asthma as well.” (Id. at 5.) Defendant argues
that “{t]hese facts make [him] more susceptable [sic] to Covid-
19 and serious health consequences.” (Id. at 2-3.)

Defendant states that he submitted a request for
compassionate release to the Bureau of Prisons on April 5, 2020.
(See id, at 2; see also id. at 9-11 (Attachment B).) The Bureau
of Prisons denied Mr. Lee’s application on August 4, 2020. (See

dkt. no. 885-1.)

IL, Applicable Law

Defendant moves for a reduction of his term of imprisonment
under 18 U.S.C. § 3582(c) (1) (A), as modified by the First Step
Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239
(2018).1 Under that provision, the Court may reduce Defendant's

sentence if it finds that (1) “extraordinary and compeiling

 

1 A defendant may bring such motion after he “has fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on [his] behalf or the lapse
of 30 days from the receipt of such a request by the warden of
the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c) (1) (A).

 

 
reasons warrant such a reduction” and (2) “such a reduction is
consistent with applicable policy statements issued by the
Sentencing Commission.” 18 U.S.C. § 3582(c) (1) (A). The
relevant Guidelines policy statement-~Section 1B1.13--counsels
that a reduction also is not proper unless “[t]he defendant is
not a danger to the safety of any other person or to the
community. “2

With respect to the “extraordinary and compelling reasons”
requirement, the application notes to U.S.S.G § 1B1.13 provide
three instances where such reasons may exist: (1) the Defendant
has a terminal illness or serious medical condition that
substantially diminishes his ability care for himself; (2) the
Defendant is at least 65 years old, has served 10 years or 75
percent of his sentence, and is experiencing a serious age-
related decline in health; or (3) the Defendant’s family
circumstances have changed such that the Defendant is the only

available caregiver for a minor child or incapacitated spouse.?

 

2 U.S.S.G. § 1B1.13; see also United States v. Jordan, No.
1:19-CR-478-GHW, 2020 WL 4195353, at *2 (S.D.N.Y¥. July 16, 2020)
(“The relevant policy statement is U.S.S.G. § 1B1.13.”).

 

3 U.S.S.G. § 1B1.13 app. n.1{(A)-(C). The application notes
also allow a catchall condition where, “[a]s determined by the
Director of the Bureau of Prisons, there exists in the
Defendant’s case an extraordinary and compelling reason other
than, or in combination with, the reasons described in
subdivisions (A) through (C).”% Id. at app. n.1(D).

3

 

 
Under the First Step Act, the Court may exercise its
“discretion in determining what are extraordinary

circumstances.” United States v. Brooker, 976 F.3d 228, 234 (2d

 

Cir. 2020). But a court’s finding such circumstances merely
permits a defendant's release--it does not mandate it. See,

e.g., United States v. Ebbers, 432 F. Supp. 3d 421, 430

 

(S.D.N.¥. 2020); United States v. Israel, No. 05-CR-1039 (CM),

 

2019 WL 6702522, at *11 (S.D.N.Y. Dec. 9, 2019). Ultimately,
“Ttihe defendant has the burden to show he is entitled to a

sentence reduction.” United States v. Lisi, 440 F. Supp. 3d

 

246, 249 (S.D.N.Y. 2020).

Moreover, even if the defendant establishes extraordinary
or compelling circumstances, the Court must still consider the
§ 3553(a) sentencing factors “to the extent that they are
applicable.” 18 U.S.C. § 3582(c) (1) {A). Those factors include,
inter alia, “(1) the nature and circumstances of the offense and
the history and characteristics of the defendant”; (2) “the need
for the sentence imposed ... to reflect the seriousness of the
offense, to promote respect for the law, and to provide just
punishment for the offense”; and (3) “the need for the sentence
imposed ... to protect the public from further crimes of the

defendant.” Id. § 3553(¢a)(1)-(2).

 

 
TIL. Discussion

Although Defendant has met the exhaustion requirement set
out in the statute, the Court finds, for at least two reasons,
that he has not demonstrated “extraordinary and compelling”
circumstances warranting release.

First, “the mere existence of COVID-19 in society and the
possibility that it may spread to a particular prison alone
cannot independently justify compassionate release.”4 Releasing
Mr. Lee will not eliminate his risk of contracting COVID-19.
Moreover, the Court notes that the BOP has instituted a
vaccination program for inmates, with staff and high-risk
inmates to receive priority. (See dkt. no. 685 at 10.) The BOP
has also undertaken numerous other steps to limit the spread of
COVID-19 in its facilities. (See id. at 7-10.) These facts
counsel against release.

And second, Defendant's asthma and “various allergies,”

while no doubt troublesome and uncomfortable, do not

 

4 United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020);
see also, e.g., United States v. Delorbe-Luna, No. i8-CR-384
(VEC), 2020 WL 7231060, at *1 (S.D.N.Y. Dec. 7, 2020) (“[T]he
general dangerousness of the ongoing COVID-19 pandemic alone is
insufficient to establish extraordinary and compelling reasons
justifying release.”); United States v. Canales, No. 16-CR-0212
(LAK), 2020 WL 2319294, at *3 (S.D.N.¥. May 9, 2020) (“[W]hile
the global health crisis itself is extraordinary, defendant in
order to prevail must demonstrate that there are extraordinary
and compelling reasons relevant to his own circumstances that
warrant a sentence reduction.”).

 

 

 

 

 
“substantialiy diminish[] the ability of [Mr. Lee] to provide
self-care within the environment of a correctional facility.”
U.S.8.G. § 1B1.13 app. n.1(A). Indeed, Mr. Lee has offered no
indication that his medical conditions cannot be managed--or,
for that matter, are not already well-controlled--through BOP-
provided medical care,.§5

Moreover, even if Defendant had demonstrated extraordinary
and compelling reasons warranting release--and he has not-—-the
Court would still not exercise its discretion to release him.
Releasing Mr. Lee would subvert at least three of the § 3553 (a)
factors: (1) reflecting the seriousness of the offense, (2)
punishing the offender, and (3) protecting the public from
further crimes of the defendant. See 18 U.S.C. § 3553(a) (1)-
(2). Defendant’s offense conduct could not be more serious-~
planning and carrying out two murders in furtherance of
racketeering activity and narcotics conspiracy, in addition to
numerous armed robberies. Defendant was intimately and directiy
involved in planning and Carrying out that violence. And, as a
longtime member of the DeKalb Avenue Crew, he has a criminal

history dating back to his teens, including convictions for

 

> In any event, many courts have found that asthma, standing
alone, is insufficient to constitute extraordinary
circumstances. See, e.g., United States v. Ogarro, No. 18-CR-
373-9 (RIS), 2020 WL 5913312, at *2 (S.D.N.Y. May 13, 2020)
(collecting cases).

 

 
other armed robberies and narcotics distribution. (See dkt. no.
885 at 11 (citing PSR 4@ 194-204).) Reducing Defendant’s life-
plus-thirty-years sentence to some thirteen years would
disservice the § 3553(a) factors that Judge Jones considered at
sentencing.® The positive letters submitted in support of Mr.
Lee’s application cannot overcome the weight of those factors.
IV. Conclusion

For the reasons stated above, the Defendant’s motion for
compassionate release under 18 U.S.C. § 3582(c) (1) (A) [dkt. no.
878) is DENIED. The Clerk of the Court shall mail a copy of
this order to Mr. Lee.
SO ORDERED.

Dated: June 8, 2021
New York, New York

Kosta L/ Yueh

LORETTA A. PRESKA
senior United States District Judge

 

6 See, e.g., United States v. Credidio, No. 19 Cr. 111
(PAE), Dkt. 62 (S.D.N.Y¥. Mar. 30, 2020) (denying, as
inconsistent with § 3553(a}) factors, compassionate release
motion for reduction of sentence to home confinement for
recently sentenced 72-year-old defendant where defendant had
served only two months of a 33-month sentence).

7

 

 
